ACCEPTED
                                                                                                             03-14-00440-CV
                                                                                                                    4546226
                                                                                                   THIRD COURT OF APPEALS
                                                                                                              AUSTIN, TEXAS
                                                                                                        3/18/2015 1:06:02 PM
                                                                                                           JEFFREY D. KYLE
                                                                                                                      CLERK

                               The Hindera Law Firm
4425 S. MoPac Expressway                                                              RECEIVED IN
Building 2, Suite 107                                                            3rd COURT OF APPEALS
Austin, Texas 78735                                                                  AUSTIN, TEXAS
Tel:     (512) 899-3631
                                                                                 3/18/2015 1:06:02 PM
Fax:     (512) 899-3618
email: iohn@hinderalaw.com                                                         JEFFREY D. KYLE
URL: www.hinderalaw.com                                                                  Clerk

                                           March 17,2015

Travis County District Clerk                                                               Via Facsimile
Williamson County District Court Coordinator
Williamson County Court at Law Court Coordinator
Caldwell County District Court Coordinator
Hays County District Court Coordinator
Hays County Court atLaw Court Coordinator
Harris County District Court Coordinator
Travis County Third Court of Appeals Court Coordinator

       RE:      Vacation Notice

To Whom It May Concern:

       Pursuant to Local Rules. this letter shall serve as notice that   I will be out of the office   as
follows:

       April   17, 2015   until April20,2015

       In accordance with the Lawyer's Creed, please do not schedule any hearings, trial, or
mediation for the below-referenced matters during this period. Also, please do not serve any
discovery that must be answered during this period or shortly thereafter.

       Travis Countv:
       Cause No. D-l-FM-L2-003948; IMMO Benavides
       Cause No. D-1-FM-14-002774: ITIO Bearden
       Cause No. D-I-FM-L4-000319: IMMO Fears
       Cause No. D-I -FM-07-0065 26; ITIO Hernandez-Gutierrez
       Cause No. D-L-FM-08-005367: ITIO Henson
       Cause No. D-L-FM-L3-004345: IMMO Lorino
       Cause No. D-l-FM-L2-004122: ITIO Martinez
       Cause No. D-I-FM-L4-005640: IMMO McClain
       Cause No. D-1-FM-13-006360; ITIO Morgan and Debruyne
       Cause No. D-I-FM-06-006327; ITIO Smith
       Cause No. D-I-FM-I I-00759: IMMO Stinson
Travis Countv Third Court of Appeals:
Cause No. 03-14-00440-CV; IMMO Peck

Williamson Countyi
Cause No. 10-2554-F425; ITIO Jones
Cause No. I 3-2492-FC4; IMMO Cornett
Cause No. I5-0196-FC4; IMMO Pope
Cause No. I5-0045-FC4; IMMO Williams
Cause No. I3-1573-F425; ITIO Stefanowicz

Hays Countv:
Cause No. I0-1924; ITIO Blake
Cause No. I4-1595; IMMO King

Harris Coun8:
Cause No. 2009-00064; ITIO Denbina,

Thank you for your kind cooperation and professional courtesy in this matter.




                             John J. Hindera, J.D., Ph.D.
cc:   Opposing Counsel

      NAME:                 FAX:
      Nancy Perr),          5r2-342-29t1
      Gloriene Rosario      5t2-369-3535
      Laurie J. Nowlin      512-244-9733
      Cecilia M. Wood       512-708-8787
      Jonathan A. Hassell   713- 333-5800
      RachelLeal Hudson     28r-407-6233
      Keith Taniguchi       5t2-441-7308
      Mark Ashworth         5   12-854-98 I 8
      Elizabeth Angelone    512-649-t2r7
      Cynthia Gorualez      5   12-854-98 l 8
      Lisa L. Barrera       512-320-0r00
      Don Gavlick           877-310-2988
      Lisa Londergan        512-482-0924
      Sarah Balaparya       512-872-6855
      Felix Rippy           512-310-2580
      Doy Freitag           sr2-252-r517
      Lindley Bain          5r2-368-4384
      Shane McFarland       512-708-8436
      Illan R. Tanner       512-814-70t3
      Daniel Hernandez      5t2-339-5909
      Melissa M. Williams   512-478-1906
      Bret Doval            512-320-9974